DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2019/0131225).
Jeong et al. discloses, as shown in Figures, a fan-out semiconductor package comprising:
	 a support wiring structure comprising:
		a support wiring conductive structure (122,122b,122c);
		a plurality of support wiring insulating layers (130,121,121a,121b) comprising a first support wiring insulating layer (130) having a recess area and a second support wiring insulating layer (121,121a,121b) on the first support wiring insulating layer, the plurality of support wiring insulating layers enveloping the support wiring conductive structure;
		a pad layer (122b) enveloped by the second support wiring insulating layer and connected to the support wiring conductive structure; and
		an under-bump metallurgy (UBM) layer (140) enveloped by the first support wiring insulating layer and connected to the pad layer; and
	a semiconductor chip (111,112,113) on the support wiring structure,
	wherein the UBM layer comprises a body portion (142) and a protrusion (145,146) protruding from the body portion and arranged in the recess area.

Regarding claim 2, Jeong et al. discloses the protrusion does not externally protrude from a lower surface of the first support wiring insulating layer and is apart from a side surface of the first support wiring insulating layer in the recess area.

Regarding claim 3, Jeong et al. discloses the pad layer is integrally formed with the UBM layer comprising the body portion and the protrusion.

Regarding claim 4, Jeong et al. discloses the protrusion is spaced apart from an edge of the body portion and protrudes from an inner side of the body portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0131225) in view of Lin et al. (US 2019/0139784).
Regarding claim 5, Jeong et al. discloses the claimed invention including the fin-out semiconductor package as explained in the above rejection.  Jeong et al. does not disclose the package further comprising a barrier conductive layer arranged to extend from between the lower surface of the pad layer and the first support wiring insulating layer to between side surface of the body portion and the first support wiring insulating layer.  However, Lin et al. discloses a package comprising a barrier conductive layer (130,445,730) arranged to extend from between the lower surface of the pad layer (150,450,750B) and the first support wiring insulating layer (120,420,720) to between side surface of the body portion (151,451,752,750A) and the first support wiring insulating layer (120,420,720).  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the package of Jeong et al further comprising a barrier conductive layer arranged to extend from between the lower surface of the pad layer and the first support wiring insulating layer to between side surface of the body portion and the first support wiring insulating layer, such as taught by Lin et al. in order to further prevent the diffusion of the impurities into the pad layer and/or the body portion.

Regarding claim 6, Jeong et al. and Lin et al. disclose the barrier conductive layer does not cover a surface of the protrusion (152,452,751) [Figures].

Regarding claim 7, Jeong et al. and Lin et al. disclose a lower surface of the protrusion is located in the recess area at a depth having an equal value to a thickness of the barrier conductive layer in a vertical direction, from a lower surface of the first support wiring insulating layer [Figures].

Regarding claim 8, Jeong et al. discloses the claimed invention including the fin-out semiconductor package as explained in the above rejection.  Jeong et al. does not disclose the body portion has a tapered shape in which a horizontal width thereof narrows away from the pad layer.  However, Lin et al. discloses a package comprising a body portion (151,451,752,750A) has a tapered shape in which a horizontal width thereof narrows away from the pad layer (150,450,750B).  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the body portion of Jeong et al. having a tapered shape in which a horizontal width thereof narrows away from the pad layer, such as taught by Lin et al. in order to further improve the connection reliability and reduce peeling or delamination between the connection structures.

Regarding claim 9, Jeong et al. discloses the claimed invention including the fin-out semiconductor package as explained in the above rejection.  Jeong et al. does not disclose the protrusion has a tapered shape in which a horizontal width thereof narrow away from the pad layer.  However, Lin et al. discloses a package comprising the protrusion (152,452,751) has a tapered shape in which a horizontal width thereof narrow away from the pad layer (150,450,750B).  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the protrusion of Jeong et al. having a tapered shape in which a horizontal width thereof narrows away from the pad layer, such as taught by Lin et al. in order to further improve the connection reliability and reduce peeling or delamination between the connection structures.

Regarding claim 10, Jeong et al. discloses the claimed invention including the fin-out semiconductor package as explained in the above rejection.  Jeong et al. does not disclose the pad has an upper surface having a concave shape.  However, Lin et al. discloses a package comprising a pad (150,450,750B) has an upper surface having a concave shape.  Note Figures of Lin et al.   Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the pad of Jeong et al. having a concave shape at the upper surface, such as taught by Lin et al. in order to further improve the plating uniformity filling the opening.

Regarding claim 11, Jeong et al. discloses, as shown in Figures, a fan-out semiconductor package comprising:
	 a support wiring structure comprising:
		a support wiring conductive structure (122,122b,122c);
		a plurality of support wiring insulating layers (130,121,121a,121b) comprising a first support wiring insulating layer (130) having a recess area and a second support wiring insulating layer (121,121a,121b) on the first support wiring insulating layer, the plurality of support wiring insulating layers enveloping the support wiring conductive structure;
		a pad layer (122b) enveloped by the second support wiring insulating layer and connected to the support wiring conductive structure; and
		an under-bump metallurgy (UBM) layer (140) comprising a body portion (142) enveloped by the first support wiring insulating layer and connected to the pad layer and at least one protrusion (145,146) protruding from the body portion and not externally protruding from a lower surface of the first support wiring insulating layer and in the recess area and arranged apart from the first support wiring insulating layer and surrounded by a connection terminal arranged on the body portion, wherein the UBM layer is integrally formed with the pad layer
	a semiconductor chip (111,112,113) on the support wiring structure and having a horizontal width and a horizontal area that are less than a horizontal width and a horizontal area of the support wiring structure.
Jeong et al. does not disclose a barrier conductive layer arranged to extend from between a lower surface of the pad layer and the first support wiring insulating layer to between a side surface of the body portion and the first support wiring insulating layer.  However, Lin et al. discloses a package comprising a barrier conductive layer (130,445,730) arranged to extend from between a lower surface of the pad layer (150,450,750B) and the first support wiring insulating layer (120,420,720) to between a side surface of the body portion (151,451,752,750A) and the first support wiring insulating layer (120,420,720).  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the package of Jeong et al. having a barrier conductive layer arranged to extend from between a lower surface of the pad layer and the first support wiring insulating layer to between a side surface of the body portion and the first support wiring insulating layer, such as taught by Lin et al. in order to further prevent the diffusion of the impurities into the pad layer and/or the body portion.

Regarding claims 12-13 and 16-17, Jeong et al. and Lin et al. disclose the at least one protrusion is spaced apart from an edge of the body portion, a width of the at least one protrusion is less than a width of the body portion, a lower surface of the at least one protrusion is at a substantially identical vertical level to the lower surface of the first support wiring insulating layer or in a recess area, and the body portion has a second height that is less than the first height of the at least one protrusion in the vertical direction.  Jeong et al. and Lin et al. do not disclose the distance that the protrusion is spaced apart from the edge, the width and/or the height of the at least one protrusion, nor the depth of a recess area.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, distance, width,  height, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, distance, width, height, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Regarding claim 14, Jeong et al. and Lin et al. disclose the UBM layer comprise the body portion and the at least one protrusion having a horizontal shape of a circle, an oval, a quadrangle, a polygon, a ring, or a mesh [Figures 2D and 5D].

Regarding claim 15, Jeong et al. and Lin et al. disclose the UBM layer comprise the body portion and a plurality of the protrusions, wherein at least one of the plurality of the protrusions has a horizontal ring shape or horizontal bar shape [Figures 2D and 5D]. 

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2019/0131225) in view of Lin et al. (US 2019/0139784) and further in view of Huang et al. (US 2019/0348386).
Regarding claim 18, Jeong et al. discloses, as shown in Figures, a fan-out semiconductor package (100) comprising:
	a redistribution interposer (120) comprising:
		 a support wiring conductive structure (122,122b,122c);
		a plurality of support wiring insulating layers (130,121,121a,121b) comprising a first support wiring insulating layer (130) having a recess area and a second support wiring insulating layer (121,121a,121b) on the first support wiring insulating layer, the plurality of support wiring insulating layers enveloping the support wiring conductive structure;
		a pad layer (122b) enveloped by the second support wiring insulating layer and connected to the support wiring conductive structure; and
		an under-bump metallurgy (UBM) layer (140) comprising a body portion (142) enveloped by the first support wiring insulating layer and connected to the pad layer and at least one protrusion (145,146) protruding from the body portion and not externally protruding from a lower surface of the first support wiring insulating layer and in the recess area and arranged apart from the first support wiring insulating layer and surrounded by a connection terminal arranged on the body portion, wherein the UBM layer is integrally formed with the pad layer
	a first semiconductor chip and a second semiconductor chip (111,112,113) that are apart from each other on the redistribution interposer in a horizontal direction to be electrically connected to the support wiring conductive structure;
a molding layer (160) surrounding the first semiconductor chip and the second semiconductor chip on the redistribution interposer;
a connection terminal (150) surrounding the at least one protrusion on the body portion of the UBM layer and having a portion arranged in the recess area;
a main board (1010/1110, Figures 1-2) on which the redistribution interposer is mounted to be connected to the connection terminal.
Jeong et al. does not disclose a barrier conductive layer arranged to extend from between a lower surface of the pad layer and the first support wiring insulating layer to between a side surface of the body portion and the first support wiring insulating layer.  However, Lin et al. discloses a package comprising a barrier conductive layer (130,445,730) arranged to extend from between a lower surface of the pad layer (150,450,750B) and the first support wiring insulating layer (120,420,720) to between a side surface of the body portion (151,451,752,750A) and the first support wiring insulating layer (120,420,720).  Note Figures of Lin et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the package of Jeong et al. having a barrier conductive layer arranged to extend from between a lower surface of the pad layer and the first support wiring insulating layer to between a side surface of the body portion and the first support wiring insulating layer, such as taught by Lin et al. in order to further prevent the diffusion of the impurities into the pad layer and/or the body portion.
Jeong et al. and Lin et al. disclose the first semiconductor chip (111,113) comprises a first sub-semiconductor memory chip (111) and a second sub-semiconductor memory chip (113) [0041].  Jeong et al. and Lin et al. do not disclose the first sub-semiconductor memory and second sub-semiconductor memory chips are stacked on each other in a vertical direction.  However, Huang et al. discloses a package having a first semiconductor chip (140,141,142,143,144) comprises a first sub-semiconductor memory and second sub-semiconductor memory chips being stacked on each other in a vertical direction.  Note Figures of Huang et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the first semiconductor chip of Jeong et al. and Lin et al. comprising the first sub-semiconductor chip and second sub-semiconductor chip being stacked on each other in a vertical direction, such as taught by Huang et al. in order to integrate a plurality of semiconductor chips on each other to perform the desired function.

Regarding claim 19, Jeong et al., Lin et al. and Huang et al. disclose, in horizontal direction, a width of the body portion is less than a width of the pad layer and a width of the at least one protrusion is less than the width of the body portion.  Jeong et al., Lin et al. and Huang et al. do not disclose the width of the at least one protrusion and a depth of the recess area in the vertical direction.  However, the selection of these parameters such as energy, concentration, temperature, time, speed, molar fraction, distance, width, height, depth, thickness, etc., would have been obvious and involve routine optimization which has been held to be within the level of ordinary skill in the art. "Normally, it is to be expected that a change in energy, concentration, temperature, time, molar fraction, distance, width, height, depth, thickness, etc., or in combination of the parameters would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art... such ranges are termed "critical ranges and the applicant has the burden of proving such criticality.... More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter 105 USPQ233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).

Regarding claim 20, Jeong et al., Lin et al. and Huang et al. disclose the body portion has a tapered shape in which a horizontal width thereof narrows away from the pad layer, and
	wherein the at least one protrusion has a height that is greater than a height of the body portion and has a tapered shaped in which a horizontal width thereof is increased away from the body portion [Figures].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897